Citation Nr: 0838498	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether the reopened claim should 
be granted.  

2.  Entitlement to service connection for numbness of the 
left lower extremity to include as secondary to a low back 
disorder.

3.  Entitlement to service connection for numbness of the 
right lower extremity to include as secondary to a low back 
disorder.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a back injury; and denied entitlement 
to service connection for numbness of the right and left 
lower extremities and to a TDIU.  

A travel board hearing requested by the veteran was scheduled 
in September 2008; however, the veteran did not appear for 
the hearing or request a postponement.  Accordingly, the case 
will be processed as though his request for a hearing was 
withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied 
entitlement to service connection for a back injury because 
there was no evidence of a current disability.  The veteran 
was notified of the decision and his appeal rights by letter 
dated in September 2000.  He did not appeal the decision, and 
it became final.

2.  Evidence received since the September 2000 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for a low back disorder, is not 
cumulative and redundant, and in connection with the evidence 
previously of record, raises a reasonable possibility of 
substantiating the claim.

3.  The competent and probative evidence of record shows that 
the veteran's degenerative disc disease (DDD) of the lumbar 
spine was not incurred in or aggravated by service, is not 
proximately due to any service-connected disease or injury, 
and that no arthritis or organic disease of the nervous 
system affecting the lumbar spine manifested to a compensable 
degree within one year following his separation from service.

4.  The competent and probative evidence of record does not 
show that a bilateral lower extremity disability is related 
to service on a direct basis or secondary to a service-
connected disability.  

5.  The veteran is not service-connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a low back disorder has 
been received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

2.  Claimed DDD of the lumbar spine was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  A bilateral lower extremity disability was not incurred 
in or aggravated by active military service, nor is it 
secondary to a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in January 2005, March 2005, 
September 2006, and December 2006; a rating decision in May 
2005; and a statement of the case in December 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in April 2008.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

With regard to the issue of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for a low back disorder, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VA's duties to notify and assist on that 
issue.  Thus, the Board finds that further discussion of the 
duties to notify and assist on the issue of whether new and 
material evidence has been received is not warranted.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumption period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis or an organic disease 
of the nervous system, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2008).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Low back disability

In January 2005, the veteran filed a claim for service 
connection for a back disorder.  He claims that his back was 
injured in 1972 while in service assigned to a ship.  He 
claims he suffered a crushed disc and his back condition is 
the reason for all his present problems.  The Board finds 
that a final prior rating decision denied entitlement to 
service connection for a back injury.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2003).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Evidence is considered new if it was not previously submitted 
to agency decisionmakers.  Material evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence can be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Although the RO initially denied the claim in May 2005, a 
Decision Review Officer in a subsequent review apparently 
determined that new and material evidence had been submitted 
to reopen the claim on this issue, and decided the claim on 
the merits as indicated in the December 2005 statement of the 
case.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the RO apparently reopened the 
claim, the issue before the Board is as stated on the first 
page of the present decision.

The evidence received into the record since the September 
2000 determination that denied service connection for a back 
injury includes medical evidence that the veteran has a 
current low back disability diagnosed as degenerative disc 
disease (DDD).  In the Board's opinion, that evidence, 
presumed credible for this purpose, and when viewed with that 
previously of record, is new and material evidence as defined 
by the regulation.  38 C.F.R. § 3.156(a).  It was not 
previously submitted to agency decisionmakers, it relates to 
an unestablished fact necessary to substantiate the claim and 
by itself, or in connection with the evidence previously of 
record, it does raise a reasonable possibility of 
substantiating the claim.

Accordingly, the Board concurs with the RO's finding in this 
regard, and the claim of entitlement to service connection 
for a low back disorder is reopened.  38 U.S.C.A. § 5108.  
The Board will proceed to evaluate the merits of the claim.  
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection, and has been afforded an examination 
and opportunity to present argument and evidence in support 
of his claim.  Moreover, the RO has considered the claim on 
the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

To establish entitlement to service connection, there must be 
competent medical evidence of a nexus between the in-service 
findings and diagnoses, the post-service symptoms, and a 
current diagnosed disability.  Hickson v. West, 12 Vet. App. 
247 (1999).

Service medical records show that in January 1972 the veteran 
sought treatment for pain on the left side of three weeks 
duration.  He related that he had fallen out of an upper bunk 
striking his left testicle.  He complained of pain in the 
left lower quadrant of his abdomen since the fall.  Other 
than slight tenderness in the left lower quadrant of his 
abdomen, the examination was within normal limits.  The 
impression was contusion of the abdominal wall.  In April 
1972, he complained of low back pain for a long time.  The 
impression was muscle strain.  At the veteran's enlistment 
examination in June 1971 and his separation examination in 
August 1975, the clinical examination was normal for the 
spine and lower extremities.  Thus, although the veteran was 
seen for muscle strain in service, the Board finds that a 
chronic low back disability is not shown in service.  

Further, there is no medical evidence of record showing that 
any arthritis or organic disease of the nervous system 
affecting  the lumbar spine manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection is not warranted on a 
presumptive basis. 

VA outpatient treatment records show that in May 1983 the 
veteran complained of low back pain since lifting a patient 
in a wheelchair the previous night.  The diagnosis was muscle 
spasm.  On examination in August 1987 he had paraspinous 
muscle spasms.  An x-ray revealed that other than minimal 
anterior degenerative spur formation at L5 level, no sign of 
abnormality was seen.  The examination was within normal 
limits.  When seen in February 1988 in a neuro-surgery clinic 
he complained of back pain of 16 years duration with 
radiation.  The impression was intermittent back pain with no 
neurologic deficit at that time.  In February 1990 he 
complained of chronic low back pain and in January 1999 the 
impression was mechanical low back pain.  

In March 2004 the veteran complained of chronic low back pain 
with radiation of pain down both legs at intervals.  He 
reported having sustained a back injury with a crushed disc 
in 1972 from a fall in service.  At an appointment in March 
2005, the veteran mentioned that he had a car wreck in 1998.  
That VA medical evidence does not provide a link between a 
low back disability and service.

Private medical records show that the veteran sought 
treatment for complaints of back pain in November 1997 and 
reported having back pain from a fall in 1972.  Other private 
medical records show the report of an MR examination of the 
lumbar spine revealed herniated disc at the L5-S1 level 
compressing on the left nerve root.  There was also a mild 
stenosis at the L2-L5 level from degenerative changes.  
Additional private medical records show that the veteran 
sought treatment for back problems in October and November 
2004 and reported a history of an injury in service.  That 
private medical evidence, however, does not provide a link 
between any current back disability and service.  

The veteran testified in August 2006 before a Decision Review 
Officer at the RO as to the claimed back injury in service 
and the symptoms since service.  

At a VA spine examination in November 2006, the veteran 
related a history of injuring his low back in service with 
continuing low back pain which progressively had become worse 
over time.  The veteran described his symptoms.  Clinical 
findings were recorded.  The impression was DDD of L2-3, L5, 
and S1 with resulting chronic low back pain and restriction 
of movement of his thoracolumbar region.  

At a VA examination of the spine in January 2008, the veteran 
complained of low back pain which was constant in nature with 
occasional radiation to the left leg and ankle.  The examiner 
noted that the claims file had been reviewed.  The veteran 
described his symptoms and clinical findings were recorded.  
The impression was DDD at L2-3 and L5-S1.  The examiner 
commented that the veteran had mild to moderate 
impairment/severity in regard to his degenerative changes.  
The examiner did not find evidence of radiculopathy or 
sciatica at the time of the examination.  The examiner opined 
that he saw nothing in his review of the veteran's service 
medical records that indicated that the current DDD was 
related to the fall from the bunk while in service or with 
his complaints of low back pain in 1972.  There was no 
evidence from the service medical records that he received a 
back injury relating to the fall from the bunk.  The examiner 
did not believe that a muscle spasm in 1972 would be the 
cause of DDD in the 1990s and 2007.  It was more likely 
related to his age and his physical activities during those 
times.  In sum, that medical opinion does not provide a link 
between the veteran's current low back disability of DDD and 
his service or to claimed symptomatology since service.   

The Board recognizes the contentions of the veteran as to the 
diagnosis and relationship between his service and the 
claimed current DDD of the lumbar spine.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, Vet. App. 398 (1995).  As a layperson, however the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, these 
assertions do not constitute competent medical evidence that 
the veteran's DDD of the lumbar spine is linked to service or 
to an incident in service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability.  Although DDD 
of the lumbar spine has been diagnosed, there is no 
probative, competent medical evidence of record linking the 
disability to service.  No probative, competent medical 
evidence exists of a relationship between a low back disorder 
and any continuity of symptomatology asserted by the veteran.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

In view of the foregoing, the Board finds that the competent 
and probative medical evidence of record preponderates 
against a finding that DDD of the lumbar spine is a result of 
service or an injury in service.  Therefore, service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral lower extremities

The veteran seeks service connection for numbness of his 
bilateral lower extremities which he claims is secondary to 
the back injury suffered in service.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for numbness of the bilateral lower 
extremities, either pursuant to a claim that they are 
directly service-connected or secondary to a low back 
disability.

Service medical records are negative for complaints, findings 
or diagnosis of a disability of the bilateral lower 
extremity.  At the veteran's enlistment examination in June 
1971 and his separation examination in August 1975, the 
clinical examination was normal for the lower extremities.  
Thus, the Board finds that a chronic bilateral lower 
extremity disability is not shown in service.

Further, there is no medical evidence of record showing that 
any organic neurological disorder of the bilateral lower 
extremity manifested to a compensable degree within one year 
following separation from active service.  Therefore service 
connection is not warranted on a presumptive basis. 

VA and private medical records show complaints of radiation 
of back pain into his lower extremities.  That medical 
evidence, however, does not provide a link between any 
current bilateral lower extremity disability and service.  

The veteran testified in August 2006 that approximately two 
weeks after an injury to his back in service he began to 
experience numbness in his legs, the left greater than the 
right.  He felt that the numbness and pain in the legs was 
secondary to the back injury he experienced in service.  He 
testified as to the symptoms manifested since service.  

On VA examination in November 2006, the veteran had deep 
tendon reflexes of 2+ on both knees and 1+ on both ankles.  
The muscle/motor strength in the lower extremities measured 
5/5 on each side.  The examiner detected no sensory deficit.  
No diagnosis was provided.

On VA examination in January 2008 the veteran complained of 
low back pain with occasional radiation to the left leg and 
ankles.  Deep tendon reflexes revealed 2+ knee jerk and ankle 
jerk bilaterally equal.  Sensation was basically intact 
except for a complaint of some loss of feeling on the tip of 
his left great toe.  The examiner did not find evidence of 
radiculopathy or sciatica at the time of the examination.  

The Board has carefully considered the appellant's 
statements.  However, his lay statements are not competent 
medical evidence as to a nexus between his bilateral lower 
extremity disability and active service or to a service-
connected disability.  Layno v. Brown, 6 Vet. App. 465 
(1994); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opinion on matter requiring 
medical knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for pain and numbness of the bilateral 
lower extremities secondary to DDD of the lumbar spine.  The 
medical evidence does not establish, nor does the veteran 
contend, that service connection for the bilateral lower 
extremity disability is warranted on a direct basis.  The 
veteran claims service connection for the bilateral lower 
extremity disability is warranted on a secondary basis.  
However, as service connection for DDD of the lumbar spine is 
denied in this decision, entitlement to service connection 
for numbness of the bilateral lower extremity due to a 
service-connected disability of the low back is not 
warranted.

In addition, the Board notes that the re is no evidence of 
record that suggests that direct service connection for any 
bilateral lower extremity disability is warranted.  There is 
simply no competent evidence of record relating any lower 
extremity disability to the veteran's service or to any 
disease or injury incurred in or aggravated by service.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral lower 
extremity disability, service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

TDIU

The veteran seeks entitlement to a TDIU and claims that a 
service-connected disability of low back pain due to an 
injury prevents him from securing or following any 
substantially gainful occupation.  He claims that his 
disability has affected full time employment since March or 
April 1972.  

In order to establish entitlement to total disability rating 
due to unemployability by reason of service- connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Rating boards should 
refer to the Director of the Compensation and Pension Service 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a). The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

Entitlement to service connection for a low back disability 
has been denied, most recently by this decision.  This 
decision has also denied service connection for a bilateral 
lower extremity disability.  Therefore, the veteran is not 
service-connected for any disabilities.  Thus, there is no 
basis to find that the veteran is unemployable by reason of 
any service-connected disabilities when he is not service 
connected for any disability.  As the veteran does not have 
any service-connected disabilities, entitlement to a TDIU, a 
rating which requires service connected disability, is 
denied.  Where application of the law to the facts is 
dispositive, the appeal must be denied because of lack of 
legal merit or legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).







ORDER

New and material evidence having been received, the veteran's 
claim for entitlement to service connection for a back 
disorder is reopened, and the appeal is granted to that 
extent only.

Entitlement to service connection for DDD of the lumbar spine 
is denied.

Entitlement to service connection for numbness of the right 
lower extremity secondary to DDD of the lumbar spine is 
denied.

Entitlement to service connection for numbness of the left 
lower extremity secondary to DDD of the lumbar spine is 
denied.

Entitlement to a TDIU is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


